Opinion by
Beaver, J.,
There is no question as to the regularity of the proceedings in this case. The order of removal and the order of approval were both regularly issued by proper authority in proper form. The appeal from both was taken within the time prescribed by the statute. We have, therefore, to consider the two questions raised by the record, viz: the settlement of the pauper and the liability for the amount expended for her support up to the time of the order of approval.
Sarah Wall Ziegler, the pauper, became chargeable upon the defendant district September 24, 1891. At that time her husband was living and had an unquestioned settlement in Wyoming borough, which is a part of the plaintiff district, having acquired such settlement both by the payment of his proportion of public taxes for two years successively, and also by virtue of having taken a lease of real estate continuing for several years, the rental of which exceeded $10.00 per annum, and having dwelt upon the same for one whole year and paid the rent. *19Under the tenth section of the act of June 18, 1836, P. L. 539, the wife’s settlement was that of her husband, namely, in the plaintiff district, unless there be something in the ease to render it exceptional. It is alleged, however, that Plenry Ziegler, Jr., the husband, previously — in 1884 — deserted her and that, although he removed to Wyoming borough in 1888, she remained in Pittston. Jt is further alleged that, b}r reason of such desertion, she acquired the right to gain a settlement of her own independently of her husband. Conceding this to be true and admitting that Plenry Ziegler, Jr., had a settlement in the defendant district at the time of his removal to Wyoming borough in the plaintiff district, there is no evidence of any kind that she chose, even if she could choose, the former as the place of her settlement or that she gained an independent settlement by any of the means pointed out in the act of assembly. We take it, therefore, that the plain rule laid down in the 10 th section of the act of 1836, supra, governs this case, and that the settlement of the wife followed that of her husband, and that, inasmuch as he had a settlement oar the 24th of September, 1891, when the wife became a public charge, her settlement followed his and was in the plaintiff district.
It may be fairly questioned whether under the evidence Plenry Ziegler, Jr., had himself any settlement in Pittston borough at the time of his removal to the borough of Wyoming. As we view the case, however, this is eaitirely immaterial for the reason that the wife, so far as the testimony shows, never by any act of hers gaiared any settlement independently of her husband, or indicated any intention of choosing aary other than the one which he undoubtedly acquired as hereiarbefore indicated in the borough of Wyoming (see Scranton Poor Dist. v. Danville, 106 Pa. 446), aard although it has been held as in Overseers of Harmony v. County of Forest, 91 Pa. 404, that “ Where an indigent insane person has no legal settleaneart in the commonwealth, that his place of residence shall be held to be his place of settlement; and, if the evidence fails to show a settlement, but a residence be proved in a poor district, said district is liable for the expenses, which liability can only be thrown off when said district discovers aaid adduces proof of his place of legal settlement,” yet the fact of resideoice gives a right to relief oaily- when no legal settlement exists within the *20commonwealth. It follows that the order of removal was well taken, and that Sarah Wall Ziegler had a settlement at the time she became a public charge, in the Central Poor District of Luzerne county, the plaintiff.
The appeal in the court below was taken from the order of approval as well as from the order of removal. That appeal was properly sustained by the court below. The pauper became a public charge September 24, 1891. Being an insane person, she was immediately removed to the hospital for the insane at Danville. The order of approval was not taken out until the 20th of September, 1893, nearly two years thereafter. Henry Ziegler, Jr., did not die until September, 1892. If defendant had given plaintiff timely notice, the husband could no doubt have been compelled to provide for his insane wife. The slightest inquiry on the part of the poor directors of the defendant district would have revealed not only the settlement of Henry Ziegler, Jr., but his ability to maintain his unfortunate wife. No such effort seems to have been made. It will be unfair, therefore, to visit the-laches of the defendant district upon the plaintiff district. We are of opinion, therefore, that the decree of the court below in regard to the order of approval should be affirmed. It is, therefore, ordered, adjudged and decreed that the settlement of Sarah Wall Ziegler was at the time of the date of the order of the removal, namely, the 19th of September, 1893, in the Central Poor District of Luzerne county, and the order of removal taken by the directors of the poor of Jenkins township, Pittston borough and Pittston township on that day is confirmed, and the appeal taken therefrom by the Central Poor District of Luzerne county is dismissed, and the decree of the court below in relation thereto is reversed.
The appeal from the order of approval taken by the directors of the poor of Jenkins township, Pittston borough and Pittston township on the 20th day of September, 1893, by the Central Poor District of Luzerne county is sustained, and the decree of the court below in relation thereto is affirmed. The costs in the court below to be equally divided between the plaintiff and the defendant; the costs of this appeal to be paid by the appellee.